  Case: 1:15-cv-00641-KLL Doc #: 190 Filed: 03/07/19 Page: 1 of 2 PAGEID #: 2159




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: March 06, 2019




Mr. Richard W. Nagel
Southern District of Ohio at Cincinnati
100 E. Fifth Street
Suite 103 Potter Stewart U.S. Courthouse
Cincinnati, OH 45202-0000

                     Re: Case No. 18-3509, Todd Bonds v. Univ of Cincinnati Med Ctr, et al
                         Originating Case No. : 1:15-cv-00641

Dear Clerk:

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Amy E. Gigliotti
                                                 Case Management Specialist
                                                 Direct Dial No. 513-564-7012

cc: Mr. Todd Bonds
    Mr. Douglas R. Dennis
    Mr. Shandeep Jonathan Dutta
    Mr. George D. Jonson
    Mr. Bill J. Paliobeis
    Ms. Linda L. Woeber

Enclosure
     Case: 1:15-cv-00641-KLL Doc #: 190 Filed: 03/07/19 Page: 2 of 2 PAGEID #: 2160




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 18-3509
                                           ________________

                                                                      Filed: March 06, 2019

TODD BONDS

                Plaintiff - Appellant

v.

UNIVERSITY OF CINCINNATI MEDICAL CENTER; UNIDENTIFIED "UCMC"
"SECURITY" EMPLOYEE; MIKE POSEY; OFFICE OF THE ATTORNEY GENERAL;
JOHN WILLIAM CONWAY, aka Jack Conway; KENTUCKY STATE POLICE;
COMMONWEALTH OF KENTUCKY; DANNY CAUDILL; RICHARD SAINT-BLANCARD

                Defendants - Appellees



                                            MANDATE

     Pursuant to the court's disposition that was filed 02/06/2019 the mandate for this case hereby

issues today.



COSTS: None
